Harrison, J. This appeal is from an order of the court below approving the bond of Samuel J. Holland as sheriff, against objections filed by appellant. The only objection in this case, not made in the case of Hodgkin v. Holland, collector, etc., ante, was, that the names of the sureties were not inserted in the body of the bond. It was not necessary to the validity of the bond that the names of the sureties should be mentioned in the body of it- 2 Par. on Con., 512; Dobson v. Keys, Cro. Jac., 261; Bruce v. Colgan, 2 Litt., 287; Blakey v. Blakey, 2 Dana, 464 ; Martin v. Dortch, 1 Stew., 479; Bartley v. Yates, 2 Hen. & M., 398; Beale v. Wilson, 4 Munf., 380. It is sufficient in any contract, if the intent of the party to be bound clearly appears. Affirmed.